DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/19/22 has been entered.

Response to Arguments
Applicant’s amendments and arguments dated 7/19/22 have been entered. The amendments have overcome all of the claim objections and 112(b) rejections presented in the Office Action dated 5/4/22.  
	
Applicant's arguments and amendments have necessitated the new interpretation of Deng (US 20190249511 A1) which is presented and discussed in the rejection below which renders the newly recited limitation(s) taught. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. 

The examiner respectfully notes for applicant a potential distinguishing feature between the prior art and the instant applicant. Specifically, the examiner notes the discrete and non-continuous “layers”/segments 102 as seen in Figure 8 and 9, which portions of which have been drawn to the recited inner and outer surfaces, each layer with its own tie 200, a respective at least one of which has been drawn to the inner and outer compliance area. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (US 20190249511 A1).

Regarding claim 1, Deng teaches an open tip downhole expansion tool comprising: 
a body including a frustoconical portion (The examiner notes that the embodiment of Fig 21 is being relied upon, Para 0040, the back-up ring with the additional features 200 to the structure of Fig. 9 (and accordingly Figs 8, 10-11). The backup ring composed for segments 102 seen in Fig 8 broadly and reasonably constitutes a frustoconical member in light of applicant’s own frustoconical member as it resembles a general shape with a frustum of a cone at its tip with a wider base 100), the body having a base portion (Fig 8, base 100) at a diametrically smaller part of the body (Fig 10-11, as seen, the base is at a smaller portion of the member/backup ring as it does not extend as far radially outward and has a smaller inner and outer diameter as compared to the tip at the diametrically opposite end) and a tip portion (Fig 8, tip opposing base 100; around reference numeral 104, 106 in Fig 9) at a diametrically larger part of the body (Fig 10-11, as seen, the tip is at a larger portion of the member/backup ring as it is the further radially extending portion and has a larger inner and outer diameter as compared to the base at the diametrically opposite end), the body having a radially outer zone defined by being towards an outer surface of the body from a midline of a wall thickness of the body (Fig 21, area of the segment 102 with the uppermost tie 200 that would be closest to the tip in the outermost segment 102. The midline extends between the second and third segment 102, seen in additional detail in Figs 8-9. See annotated Figure below) and a radially inner zone defined by being toward an inner surface of the body from the midline (Fig 21, area of segment 102 with the lowermost tie 200 that would be closest to the base, in the inner most segment 102. The midline extends between the second and third segment 102, seen in additional detail in Figs 8-9. See annotated Figure below) and having an axial length extending from the base portion to the tip portion (Fig 10-11, axial length along the base 100 to the tip); 
an outer compliance area (Fig 21, Para 0040, the uppermost tie 200) in a material of the body (Para 0040, “the material of the rings of segments 102 and the ties 200 or 202 is preferably the same”) along a length of the radially outer zone (Fig 21, the uppermost tie 200 runs along the length of the radially outer zone as defined); and 
an inner compliance area (Fig 21, Para 0040, the lowermost tie 200) in the material of the body (Para 0040, “the material of the rings of segments 102 and the ties 200 or 202 is preferably the same”) along a length of the radially inner zone (Fig 21, the lowermost tie 200 runs along the length of the radially inner zone as defined), the outer and inner compliance areas being located at different positions along the axial length of the body (Fig 21, the inner and outer compliance areas being the lowermost and uppermost tie 200, respectively, they are at different axial positions), the outer and inner compliance areas each causing the body to present a first resistance to deformation when the compliance areas are in a first condition and a higher resistance to deformation of the body when the compliance areas are in a second condition (Para 0040, “stretch of ties 200 or 202 without actual failure. The ties can elastically or plastically deform without shear”. When the compliance areas are minimally stretched/elastically deformed, they are in a first condition. When they compliance areas are stretched (to any degree) beyond the minimally stretched state, they are in the recited second condition. Because they are elastically deformed, and per Hooke’s law, the elastic-spring force/resistance to continued elastic stretching will be increased relative to the minimally stretched state).  


    PNG
    media_image1.png
    450
    974
    media_image1.png
    Greyscale


Regarding claim 2, Deng further teaches wherein at least one of the radially inner zone and radially outer zone is within 8 percent of 1/2 a radial thickness of the material of the frustoconical portion and tip portion (Fig 21, the examiner notes that either of the radially zones have minimal structural requirements and can be selectively defined such that it meets the recited limitation, particularly in view of the indefinite claim language. The examiner additionally notes that there are a plurality of “layered” segments 102 as seen in Fig 8. Either of the zones can be defined e.g. as encompassing two of the four segments shown).  

Regarding claim 3, Deng further teaches wherein one of the radially inner zone and radially outer zone is within 8 percent of 1/4 of a radial thickness of the material of the frustoconical portion and tip portion (Fig 21, the examiner notes that either of the radially zones have minimal structural requirements and can be selectively defined such that it meets the recited limitation, particularly in view of the indefinite claim language. The examiner additionally notes that there are a plurality of “layered” segments 102 as seen in Fig 8. Either of the zones can be defined e.g. as encompassing one of the four segments shown).  

Regarding claim 4, Deng further teaches wherein at least one of the outer compliance area and the inner compliance area is easier to deform than surrounding areas of the body (Fig 21, the ties 200 constituting the inner and/or outer compliance has a lower density than the surrounding material of the segment 102 at least by virtue of the void spaces shown and thus easier to deform. As previously noted and relied upon for the parent claim, Para 0040, the material of the ties 200 and the segments 102 are the same.).  

Regarding claim 5, Deng further teaches wherein the at least one of the outer compliance area and the inner compliance area is material density relative to the surrounding areas of the body  Fig 21, the ties 200 constituting the inner and/or outer compliance has a lower density than the surrounding material of the segment 102 at least by virtue of the void spaces shown. As previously noted and relied upon for the parent claim, Para 0040, the material of the ties 200 and the segments 102 are the same.).

Regarding claim 6, Deng further teaches wherein the outer compliance area or inner compliance area extends from an outer or inner radial surface respectively of the frustoconical portion and tip portion (Fig 21, the compliance area(s) 200 are positioned on a radially surface of the backup ring composed for segments 102. These face outwardly, as seen) to a depth of between is within 8 percent of ¼ and is within 8 percent of 3/4 of a radial thickness of the material of the frustoconical portion and tip portion (The compliance areas 200 relied upon only correspond to one layer of segments 200. The backup ring is composed of four “layered” segments 102 as seen in Fig 8. Either of the zones can be defined e.g. as encompassing one of the four segments shown. ).
 
Regarding claim 8, Deng further teaches wherein at least one of the inner compliance area and the outer compliance area is a plurality of compliance areas (Fig 21, the inner or outer compliance area could be reasonably construed as additionally comprising the “middle” tie 200 seen thus constituting a plurality of compliance areas).  

Regarding claim 9, Deng further teaches wherein the plurality of compliance areas each extend from a surface of the frustoconical portion and tip portion into the material of the frustoconical portion and tip portion (Each of the compliance areas 200 relied upon to teach the plurality of compliance areas only correspond to one layer of segments 200. The backup ring is composed of four “layered” segments 102 as seen in Fig 8 and thus extends from an outward facing surface into the material of member segments 102 as seen in Fig 21. The examiner additionally notes that the compliance areas extend directly into the segments in the gap spaces and is surrounded on three sides by the material of the member).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BLAKE MICHENER can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676